DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
 	The information disclosure statement filed on 01/22/2020 & 03/31/2021 has been considered and placed in the application file.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 10-19 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Tamura et al. (U.S. 8,334,733).
Regarding claim 1, Tamura et al. (hereinafter, Ref~733) discloses (e.g., please see Figures 3-10 and related text for details) a bandpass parametric amplifier circuit, comprising: 
a plurality of unit cells (repeating unit cells 100 of Figs. 3-10 can be read as the claimed cells OR at least they are functionally equivalent to it), at least one of the unit cells comprising: 
a first inductor (e.g., 1 or 11 of Fig. 3) having a first node coupled to a center conductor and a second node coupled to ground as seen/expected; 

a second inductor (please see inductor disposed between 101 and capacitor 2 of Fig. 3) having a first node coupled to the center conductor; 
a second capacitor (capacitor 2 of Fig. 3) having a first node coupled to a second node of the second inductor, wherein the second capacitor and the second inductor are in series with the center conductor as expected, meeting claim 1.
Regarding claim 2, Ref~733 discloses the bandpass parametric amplifier of claim 1, wherein the first and second inductors are non-linear as expected, meeting claim 2.  
Regarding claim 3, Ref~733 discloses the bandpass parametric amplifier of claim 1, wherein the plurality of unit cells is part of a ladder circuit structure that creates the bandpass parametric amplifier circuit as seen/expected, meeting claim 3.  
Regarding claim 4, Ref~733 does not expressly teach “wherein a number of unit cells in the ladder circuit structure is odd”. However these are normal design parameters/features in the field depending on custom specifications, meeting claim 4.  
	Regarding claim 10, Ref~733 discloses the bandpass parametric amplifier of claim 1, wherein the characteristic impedance of the bandpass filter is above 50 Ohm as obviously expected, since said 50 ohm would be considered as a standard value that widely-used in the art, meeting claim 10.  
	Regarding claim 11, Ref~733 supports the claimed “wherein the bandpass parametric amplifier is part of a circulator circuit” as obviously expected depending on intended application of the invention, meeting claim 11.  
meeting claim 12.  
	Regarding claim 13, Ref~733 does not expressly teach or suggest “wherein each Josephson junction comprises aluminum (Al) or niobium (Nb) superconducting electrodes”. However these are normal design parameters/features in the field depending on custom specifications of an intended system/application (please correct typographical errors as it fails to refer back to a previous claim), meeting claim 13.   
	Regarding claim 14, Ref~733 supports the claimed “wherein each of the first and second capacitors is constructed on a low-loss dielectric substrate in a coplanar waveguide geometry” as obviously expected, since these are normal design parameters/features in the field depending on custom specifications of an intended system/application, meeting claim 14.  
	Regarding claim 15, Ref~733 discloses the bandpass parametric amplifier of claim 1, wherein the bandpass parametric amplifier is a directional amplifier as also expected, meeting claim 15.  
As to claims 16-19, these claims are merely the method to operate the circuit having structure recited in claims 1-4 and 10-15. Since Ref~733 teaches the structure, the broadly claimed method to operate such a circuit is inherently disclosed, meeting claims 16-21.

As to claims 22-23, the broadly claimed limitations from these claims can be rejected in the same manner as described above in claims 1-4 and 10-15, since same features/limitations with similar langue are being presented here, meeting claim 22-25.

Allowable Subject Matter
Claims 5-9, 20-21 and 24-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Response to Arguments
Applicant's arguments with respect to claims 1-25 have been considered but are moot in view of the new ground(s) of rejection. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEU P NGUYEN whose telephone number is 571-272-8577.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HIEU P NGUYEN/Primary Examiner, Art Unit 2843